Title: From Charles Francis Adams to John Quincy Adams, 10 January 1815
From: Adams, Charles Francis
To: Adams, John Quincy



No. 9Dear Papa
St Petersburg Janry 10th 1814 1815

The last letter that you wrote to me was dated of the 16 of December I was very glad to get it as I am always when I receive Letters from you.
I wish you would tell Mrs: Smith to write to me she has promised to write to me but I do not receive any Letters from her.
I went to a Ball at Mrs: Krehmers and Danced eight Country Dances. I would have Danced ten Dances but I Missed out two of them.
I have been to Mrs: Benedict Cramers with Sophia Betsey and Julia a little girl who is come to live whith Mrs: Krehmer.
Mrs: Betancourt has taken away my Gun and has given me another, a smaller and a lighter Gun: but I hope to learn to handle my Gun in such a way as to be able to defend both my Country and the Ladies in case of need.
I wish I had seen this Rhinoceros, because I would have seen if I could shoot through him with my Gun.
You ask me why Blue Beard Wives had their heads cut off, it was because they enterred in the forbidden chamber, and the other is, She Fatima sees the Seven wives, and that makes her fall in-to a fit.
I would like very much to be with you or I would like very much that you should come here.
I am, / Dear Papa / your Dutiful and affectionate Son,

Charles Francis Adams